DETAILED ACTION
This Office action is responsive to Applicant’s response submitted 21 September 2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species II, directed to claims 1-2, 4, 6, 8-11, 12, and 15-20 in the reply filed on 21 September 2022 is acknowledged.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, Line 4 repeats the phrase “over the semiconductor layer”.  This appears to be a typographical error.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2,6, 15, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2018/0088275 to Okayama.
In regards to claim 1, Okayama teaches a semiconductor waveguide (20 & 30) on a semiconductor layer (10) [0038], the semiconductor waveguide including a first vertical sidewall over the semiconductor layer and a first plurality of grating protrusions (63a) extending horizontally from the first vertical sidewall of the semiconductor waveguide. Figures 1a & 1b
In regards to claim 2, Okayama teaches the semiconductor layer comprises a portion of an input waveguide (50) below the semiconductor waveguide.
In regards to claim 6, Okayama teaches a second plurality of grating protrusions (63b) extending horizontally from a second vertical sidewall of the semiconductor waveguide, wherein the first plurality of grating protrusions and the second plurality of grating protrusions are arranged asymmetrically [0048] with respect to a centerline axis of the semiconductor waveguide.
In regards to claim 15, Okayama teaches a method comprising forming a semiconductor waveguide (20 & 30) over a semiconductor layer (10) [0038] and forming a first plurality of grating protrusions (63a) on a first vertical sidewall of the semiconductor waveguide. Figures 1a & 1b
In regards to claim 18, Okayama teaches the semiconductor layer comprises a portion of an input waveguide (50) below the semiconductor waveguide.
In regards to claim 20, Okayama teaches forming a second plurality of grating protrusions (63b) on a second vertical sidewall of the semiconductor waveguide, wherein forming the second plurality of grating protrusions causes the first plurality of grating protrusions and the second plurality of grating protrusions to be asymmetric [0048] with respect to a centerline axis of the semiconductor waveguide.
Claim(s) 15 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2020/0341200 to VanVaerenbergh.
In regards to claim 15, VanVaerenbergh teaches A method comprising forming a semiconductor waveguide (202) over a semiconductor layer (222) and forming a first plurality of grating protrusions (206) on a first vertical sidewall of the semiconductor waveguide. Figure 2
In regards to claim 16, VanVaerenbergh teaches forming an oxide (210) horizontally adjacent the semiconductor waveguide, vertically between adjacent protrusions in the first plurality of grating protrusions.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2018/0088275 to Okayama as applied to claim 1 above.
Okayama teaches all discussed above but fails to expressly teach a material composition of the semiconductor waveguide is different from the first plurality of grating protrusions.  However, forming the grating protrusions from a different material then the semiconductor waveguide would be advantageous in order to change and alter the light as desired output.  Okayama teaches deposition of each of the layers and therefore it would have been obvious before the effective filing date to a person having ordinary skill in the art to have a different material deposited when forming the first plurality of grating protrusions.

Allowable Subject Matter
Claims 3, 17, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regards to claims 3 and 19, the prior art of record fails to disclose or reasonably suggest a nitride cap or a nitride waveguide on an upper surface of the semiconductor waveguide in addition to the accompanying features of the independent claim and any intervening claims.  Although nitride caps or a nitride waveguide is a known feature over optical components, the placement of a nitride cap or nitride waveguide in the orientation claimed by Applicant would not allow the device of Okayama to function.  The nitride cap or nitride waveguides placement would interfere with the light signal path of Okayama.
In regards to claim 17, the prior art of record fails to disclose or reasonably suggest forming the semiconductor waveguide includes forming a base portion on the semiconductor layer, the base portion having a vertical thickness of at least approximately six hundred angstroms (A); and forming an antenna portion over the base portion, wherein the first plurality of grating protrusions are formed solely on the antenna portion of the semiconductor waveguide in addition to the accompanying features of the independent claim and any intervening claims.  The prior art fails to teach multiple layers as claimed by Applicant in the semiconductor waveguide layer.
Claims 8-11 and 13 are allowed.   The prior art of record fails to disclose or reasonably suggest an optical antenna for a photonic integrated circuit (PIC) comprising a semiconductor waveguide on a semiconductor layer, the semiconductor waveguide including a first vertical sidewall over the semiconductor layer and a second vertical sidewall over the semiconductor layer, opposite the first vertical sidewall, a first plurality of grating protrusions extending horizontally from the first vertical sidewall of the semiconductor waveguide, a second plurality of grating protrusions extending horizontally from the second vertical sidewall of the semiconductor waveguide, a dielectric layer horizontally adjacent the semiconductor waveguide, wherein portions of the dielectric layer interdigitate with the first plurality of grating protrusions and the second plurality of grating protrusions and a nitride waveguide over an upper surface of the semiconductor waveguide and an upper surface of the dielectric layer in addition to the accompanying features of the independent claim and any intervening claims.  Although nitride caps or a nitride waveguide is a known feature over optical components, the placement of a nitride cap or nitride waveguide in the orientation claimed by Applicant would not allow the device of Okayama to function.  The nitride cap or nitride waveguides placement would interfere with the light signal path of Okayama.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  None of the documents cited by the Examiner discloses or reasonably suggests the allowable subject matter discussed above.
References C-F all discuss optical devices having grating protrusions in various configurations.
The documents submitted by applicant in the Information Disclosure Statements have been considered and made of record.  Note attached copy of forms PTO-1449.  None of the references submitted by Applicant discloses or reasonably suggest the allowable subject matter discussed above.

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINA M WONG whose telephone number is (571)272-2352. The examiner can normally be reached M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINA M WONG/            Primary Examiner, Art Unit 2874